MEMORANDUM **
Gerardo Rivera appeals pro se the district court’s judgment dismissing his access to the courts action for failure to state a claim. We have jurisdiction pursuant to *43228 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Rivera contends his injury was the dismissal of a prior appeal caused by a delay in processing verification of his trust account balance. However, Rivera’s prior appeal was dismissed because his appeal was not taken in good faith and he failed to prepay the filing fee. See 28 U.S.C. § 1915(a)(3). Accordingly, the district court properly dismissed Rivera’s action because Rivera failed to allege an actual injury arising from the alleged misconduct of any prison official. See Lewis v. Casey, 518 U.S. 343, 349, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
Rivera’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.